CalhooN, J.,
delivered the opinion of the court.
C. A. 0. Renardet and Margaret Renardet were married prior to 1871, and the only issue of that marriage is Eugenia, now the appellant, Mrs. Stevenson. They were divorced November 18, 1871, and remarried May 24,! 1875, and the other two appellants, Joseph and Charles Renardet, were the only children of the second marriage. On the day of the second marriage they joined in a prenuptial contract, duly recorded, in which it is recited in the outset, under a “whereas,” that the desire was by it “to secure to Margaret Renardet such settlement of property as they have agreed upon.” It proceeds to show under a “whereas” that Margaret had considerable property, and that C. A. C. Renardet had none, and then sets forth (italics ours) that: “It being desired by them to secure to said Margaret the full control and management of all property which she now owns and which may hereafter be accumulated, purchased or in any way acquired by her and the said 0. A. 0. Renardet jointly during the lifetime of said Margaret, and to secure to her the right to malee disposition of the same according to her will aijad pleasure, so that said property shall descend to her said child (Eugenia) or to said child and to such other children as she shall then have at her death, noto therefore it is agreed that the said Margaret Renardet, after said contemplated marriage, is to hold all of the property which she now owns in her own right as absolutely as if she tuere to remain single and unmarried, and the said C. A. 0. Renardet hereby conveys and relinquishes all right, title or interest in the same which he might otherwise acquire by said contemplated marriage. And it is further agreed and intended that the said Margaret shall own and control and be secured *400in full right, title, and interest in all the property which shall he accumulated or in any way acquired hy her or hy her and the said O. A. G. Renardet, by tbeir joint efforts and industry after said contemplated marriage is consummated to tbe same extent as if sbe were to remain unmarried, tbe said O. A. 0. Renardet hereby relinquishing all right, title or interest in tbe same which he might otherwise acquire by said contemplated marriage; and it is further agreed that, at the time of the death of the said Margaret, all the property of which she shall then he seized and possessed shall descend to her daughter, Eugenia, or to her said daughter, Eugenia, and such other children as she may then have, according to the will and pleasure of the said Margaret.” Margaret died in October, 1891. The bill in this case is filed by her three children against appellees, who claim title under her; and the record legal title to all the property was in her name when she died, except that as to nearly all of it she and her husband had put the legal title in a trustee in a deed of trust to secure a loan she had negotiated, and under conveyances under this trust deed nearly all the appellees claim. The only ground on which the claimants rest is that the antenuptial contract was a trust for them, and was unaffected by any conveyance made by O. A. 0. Ren-ardet and Margaret, his wife, after tenancy by the curtesy was abolished, and unaffected by any sale by a commissioner in chancery to pay Margaret’s debts after her death. The case is before us on an appeal from a decree sustaining a demurrer to their bill to remove clouds from the alleged title.
As to such of the appellees as claim title under the trust deed executed by Mr. and Mrs. Renardet, there seems little difficulty. The antenuptial contract was like any other contract. It was between the parties to it, its consideration was between them, moving from each to the other, and, subject to their joint control, rescindable, in whole or in part, at their joint pleasure, and a conveyance of any part of the subject of it after the code of 1880, emancipating married women, in fee *401simple by both, was a recission. pro tanto. In this respect the case is widely different from a case where but one had conveyed, or where a third party had created a trust for the issue of the marriage, and was dead, or did not join in the conveyance1. But this marriage contract should be interpreted now, because of the attitude of such of the appellees as do not claim pursuant to the joint trust deed. After the death of Mrs. Henardet her children may set up their rights, if any they may have under that contract, to any property not disposed of by the joint act of the two parties to it or by sale under decree for her debts. It is a rule universal that prenuptial contracts are to be construed liberally in favor of the wife in determining the estate designed to be settled on her, and the rights and powers intended to be conferred on her. 2 Beach, Modern Law of Contracts, sec. 1299. In this case there is certainly no declaration of any express trust, and, if any be implied, the implication must be clear to divest the wife of the absolute dominion she had as an unmarried woman over her own property. The preambles, “desires,” prefaces, and “whereases” are of value in interpretation only where the actual gist of the agreement is of such doubtful purport as to admit of two constructions. This is not the case in this record. The actual agreement here, following the words, “now, therefore, it is agreed,” unmistakably show that the wife was to hold and own the property absolutely as if she continued to be feme sole, and that what she died possessed of should go to such of her children, born and to be born, as she might indicate. This is the vital thing in the whole paper, this is what the woman’s mind was on, and this is of no doubtful meaning. She had the right to incumber or sell, and the property was liable for her debts.

Affirmed.